DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a corrected non-final, and resets all applicable clocks accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Luehrsen (US 20160272186 A1) in view of Takeuchi (US 20060130810 A1) and Debert (US 20160144850 A1).

REGARDING CLAIM 1, Luehrsen discloses, an internal combustion engine having a throttle valve (Luehrsen: [0035] Intake manifold 46 is shown communicating with intake throttle 62 having a throttle plate 64.) and a forced induction device (Luehrsen: [0027] forced induction engine system of FIG. 1B; [0053] Engine 11 includes a compression device such as a turbocharger or supercharger); a rotating electric machine (Luehrsen: [0053] For a supercharger, compressor 162 may be at least partially driven by the engine and/or an electric machine); a drive wheel connected to the internal combustion engine and the rotating electric machine (Luehrsen: [0061]-[0062]; [FIG. 2] a drive wheel connected to the internal combustion engine and the rotating electric machine can be observed.); and a controller that controls the throttle valve and the rotating electric machine (Luehrsen: [FIG. 2(12)] a controller that controls the throttle valve and the rotating electric machine can be observed.).
Luehrsen does not explicitly disclose, restricting control to restrict a magnitude of a rate of decreasing a degree of opening of the throttle valve to be less than an upper limit value.
However, in the same field of endeavor, Takeuchi discloses, “[0009] To achieve the above object, a first aspect of the invention relates to a throttle system for an internal combustion engine including a throttle valve, accelerating means operated by an operator to adjust an engine output of the internal combustion engine, and throttle valve controlling means for controlling the throttle valve to open in accordance with the manner in which the accelerating means has been operated. The throttle valve controlling means is adapted to execute under given conditions a throttle opening rate limitation limiting a throttle opening rate at which the throttle valve is opened, below a limit opening rate…”, for the benefit of controlling a throttle valve of an internal combustion engine, enabling a reduced throttle inflow noise and promoting efficient fuel consumption.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a hybrid vehicle disclosed by Luehrsen to include controlling a rate of change of a throttle taught by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce an acceleration shock, gear backlash, and promoting fuel efficiency.
Luehrsen in view of Takeuchi do not explicitly disclose, regenerative control to control the rotating electric machine to apply regenerative braking force of the rotating electric machine to compensate for an amount by which braking force of the internal combustion engine is decreased by the restricting control.
However, in the same field of endeavor, Debert discloses, “[ABS] A method for controlling a mechanical torque transmitted to a driving wheel of a hybrid motor vehicle includes dividing a stroke of a vehicle acceleration pedal at a variable neutral point position into a first braking-adjustment stroke and a second acceleration-adjustment stroke, determining, within the first braking-adjustment stroke in which an electric motor of the vehicle operates as a generator, a regenerative braking torque setpoint for the electric motor based on a depression of the accelerator pedal and based on of a value of maximum energy recovery torque established based on a first function stored in a memory, and providing a value of maximum recovery torque depending on a vehicle speed”; “[0022] These objects can be achieved by means of a method for controlling a mechanical torque transmitted to at least one driving wheel of a hybrid motor vehicle by a powertrain comprising at least one heat engine, at least one electric motor, and a connection device allowing a coupling and a decoupling of at least the electric motor to said at least one driving wheel, in which method the stroke of an acceleration pedal of the vehicle is divided at a variable neutral point position into a first braking-adjustment stroke and a second acceleration-adjustment stroke, such that, within the first braking-adjustment stroke, in which the electric motor operates as a generator, a regenerative braking torque set/point for the electric motor is determined on the basis of the depression of the accelerator pedal by the driver and on the basis of a value of maximum energy recovery torque established on the basis of a first function stored in a memory and providing the value of maximum recovery torque depending on the speed of the vehicle”, for the benefit of providing the value of maximum recovery torque.
During an applicant initiated interview (see interview summary 12-14-2021) the applicants representative explained that the limitation "regenerative control to control the rotating electric machine to apply regenerative braking force of the rotating electric machine to compensate for an amount by which braking force of the internal combustion engine is decreased by the restricting control", under its broadest reasonable interpretation, is equivalent to teaching "varying a wheel torque applied by a motor".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a hybrid vehicle disclosed by a modified Luehrsen to varying a regenerative torque applied to a wheel from a hybrid motor taught by Debert. One of ordinary skill in the art would have been motivated to make this modification in order to provide the value of maximum recovery torque.

REGARDING CLAIM 4, Limitations and motivations addressed, see claim 1 above (supra).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luehrsen (US 20160272186 A1) in view of Takeuchi (US 20060130810 A1) and Debert (US 20160144850 A1) as applied to claim 1 above, and further in view of Anderson (US 20100269683 A1).

REGARDING CLAIM 2, Luehrsen in view of Takeuchi and Debert remain as applied above to claim 1, and further, Luehrsen in view of Takeuchi and Debert do not explicitly disclose, a hydraulic braking device that hydraulically applies braking force to the drive wheel, wherein when the regenerative braking force by the regenerative control is insufficient to compensate for the braking force of the internal combustion engine decreased by the restricting control, the controller controls the hydraulic braking device to apply hydraulic braking force of the hydraulic braking device to compensate for braking force insufficiently provided by the regenerative braking force.
However, in the same field of endeavor, Anderson teaches, [0018] “The deceleration mechanism 100 may be in communication with a hydraulic brake 103”; [0083] “hydraulic braking circuits 6 capable of passing on the braking pressure to the vehicle wheel cylinder devices”, for the benefit of remedying the disadvantages of recuperative electric braking.
In this case, “hydraulic braking circuits” is interpreted as “the controller controls”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle disclosed by a modified Luehrsen to include hydraulic braking taught by Anderson. One of ordinary skill in the art would have been motivated to make this modification in order to remedy the disadvantages of  recuperative electric braking.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luehrsen (US 20160272186 A1) in view of Takeuchi (US 20060130810 A1) and Debert (US 20160144850 A1) as applied to claim 1 above, and further in view of Morita (JP H11164404 A).

REGARDING CLAIM 3, Luehrsen in view of Takeuchi and Debert remain as applied above to claim 1, and further, Luehrsen in view of Takeuchi and Debert do not explicitly disclose, the hybrid vehicle does not perform the restricting control and the regenerative control while the forced induction device does not perform boosting.
However, in the same field of endeavor, Morita discloses, [Claim 4] “The control unit according to claim 1, wherein the control unit does not perform the control when the vehicle speed detected by the vehicle speed detection unit is higher than a predetermined value”; [Claim 5] “The control unit according to claim 1, wherein the control unit does not perform the control when the required braking force detected by the brake state detecting unit is higher than a predetermined value. Hybrid vehicle control device”, for the benefit of improvement the regenerative efficiency and drivability, and prevent over utilization/wear and tear on components when operating outside efficient parameters.
Morita does not explicitly recite the intended use terminology “the hybrid vehicle does not perform the restricting control and the regenerative control while the forced induction device does not perform boosting.” However, Morita discloses negative limitations for “not performing” outside of a specified parameter. Which is capable of the intended specified in the claim, because it informs the skilled practitioner to “not perform” when not within a specified range or a parameter is not met.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a hybrid vehicle disclosed by a modified Luehrsen to include negative limitations when outside specified parameters taught by Morita. One of ordinary skill in the art would have been motivated to make this modification in order to improve the regenerative efficiency and drivability, and prevent over utilization/wear and tear on components when operating outside efficient parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3663   			/MACEEH ANWARI/                                                                                Primary Examiner, Art Unit 3663